DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status
This Office Action is responsive to the filing of 12/09/2021. Claims 1-5 are currently under consideration. No amendments have been made.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: 
Regarding claims 3 and 5, the recitations of “response to a predetermined event” should instead read --responsive to a predetermined event-- or --in response to a predetermined event--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-5 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mathematical algorithm and formula, substantially as follows: 
subjecting at least a portion of the at least first signal to a linear prediction algorithm to obtain a transfer function that is equal to a numerator polynomial divided by a denominator polynomial; determining a spectral characterization based at least in part upon the transfer function; wherein the spectral characterization is based at least in part upon the resonances in the transfer function; wherein the spectral characterization comprises a resonance frequency probability function; developing the resonance frequency probability function determination by: determining one or more roots of the numerator polynomial, at least some of the roots of the one or more roots each being in the form of a complex number that can be represented by a vector having a length and further having an angle with respect to an abscissa; generating for each root of the at least some of the roots a probability component that follows a template probability having a given shape and having a height and a width by: determining a center frequency of the probability component based at least in part upon the angle of the root's vector, and determining a width of the probability component based at least in part upon the length of the root's vector; and forming a probability function by combining together the probability components; and wherein the linear prediction algorithm employs a filter structure containing at least a first parameter that is tunable for providing enhanced detail in at least one specific part of the frequency spectrum.
Each of these elements can be considered part of a formula that revolves around the transfer function of a linear prediction algorithm, where the transfer function has mathematical elements (e.g. roots) that indicate a probability function. Although the formula employs “a filter structure,” filters are merely represented by mathematical equations.
Prong Two: Claim 1 does not include additional elements that integrate the mathematical algorithm and formula into a practical application. Therefore, the claim is “directed to” the mathematical algorithm and formula. The additional elements merely: 
add insignificant extra-solution activity (the pre-solution activity of: receiving a first signal).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way (i.e., nothing is done with the spectral characterization/resonance frequency probability function), and no improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe or detail the abstract idea (e.g. wherein the filter structure is a warped or Laguerre linear predictor, with a parameter tunable based on warping factors to focus on a region of interest (claims 2-5), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. There are no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent publication Javaid, Abdul Q., et al. "Towards detection of sleep apnea events by combining different non-contact measurement modalities." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016 (“Javaid”) in view of non-patent publication Yan, Qin, et al. "Kalman tracking of linear predictor and harmonic noise models for noisy speech enhancement." Computer Speech & Language 22.1 (2008): 69-83 (“Yan”), non-patent publication Yadollahi, Azadeh, and Zahra Moussavi. "Formant analysis of breath and snore sounds." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009 (“Yadollahi”), and non-patent publication Karunajeewa, Asela S., Udantha R. Abeyratne, and Craig Hukins. "Silence–breathing–snore classification from snore-related sounds." Physiological Measurement 29.2 (2008): 227 (“Karunajeewa”).
Regarding claim 1, Javaid teaches [a] method of characterizing a patient's disordered breathing during a sleeping period (Abstract, detecting apnea), comprising: receiving at least a first signal that is representative of the sounds occurring during at least a portion of the sleeping period in the vicinity of the patient (section II.A., describing obtaining microphone data in a sleep clinic setting); subjecting at least a portion of the at least first signal to a linear prediction algorithm to obtain a transfer function that is equal to a numerator polynomial divided by a denominator polynomial (section II.D.2., linear predictive coding (LPC) uses polynomials having roots - also see the transfer functions explicitly described in den Brinker, 
Javaid does not appear to explicitly teach wherein the spectral characterization comprises a resonance frequency probability function.
Yan teaches characterizing formants using a probability density function (section 3.2, third full paragraph, pdf) associated with a probability model such as an HMM (section 3.2, second full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the spectral content of the combination using a resonance frequency probability function, such the HMM-based formant tracking of Yan, as a known way of classifying the identified formants (Yan: section 3, first paragraph), and for the purpose of obtaining an improved estimate of the linear prediction model (Yan: section 3.1, second paragraph).
Javaid-Yan further teaches developing the resonance frequency probability function determination by: determining one or more roots of the numerator polynomial (Javaid: section II.D.2., obtaining the roots of the prediction polynomial; Yan: section 3.1, second paragraph, a rooting function), but does not appear to explicitly teach at least some of the roots of the one or more roots each being in the form of a complex number that can be represented by a vector having a length and further having an angle with respect to an abscissa.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rooting function to obtain complex roots having a magnitude and an angle, as in Yadollahi, since this is a known way to represent the formant frequencies of the combination (Yadollahi: page 2564, first paragraph of the “Formants range calculation” section).
Javaid-Yan-Yadollahi does not appear to explicitly teach generating for each root of the at least some of the roots a probability component that follows a template probability having a given shape and having a height and a width by: determining a center frequency of the probability component based at least in part upon the angle of the root's vector, and determining a width of the probability component based at least in part upon the length of the root's vector; and forming a probability function by combining together the probability components (although see Yadollahi: page 2564, right column, discussing formant centroids).
Karunajeewa teaches classifying snore-related sounds (Title) based on distance of features with respect to a probability density function (section 2.1 - also see Fig. 2(d)). I.e., it teaches using a template probability of particular shape (based on the training described in section 2.5) for classification. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the distance between features of the pdf of Yan (Yan: section 3.2, the formant feature vectors have an angle and magnitude as claimed, which result in a center frequency and bandwidth of a pdf, as shown in Fig. 2 of Karunajeewa) for the purpose of performing classification based on the pdf, as in Karunajeewa, and as the simple substitution of one classification means (Javaid: section E, linear discriminant analysis; Yan: section 3.2, HMM) for another (that of Karunajeewa) with predictable results (Karunajeewa: classifying snore-related sounds).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Javaid-Yan-Yadollahi-Karunajeewa in view of non-patent publication den Brinker, Albertus C., Harish Krishnamoorthi, and Evgeny A. Verbitskiy. "Similarities and differences between warped linear prediction and laguerre linear prediction." IEEE transactions on audio, speech, and language processing 19.1 (2010): 24-33 (“den Brinker”).
Regarding claims 2-5, Javaid-Yan-Yadollahi-Karunajeewa teaches all the features with respect to claim 1, as outlined above. Javaid-Yan-Yadollahi-Karunajeewa does not appear to explicitly teach wherein the filter structure is a warped linear predictor with a tunable warping parameter, further comprising employing a first warping factor during a first part of the method and, response to a predetermined event, employing a second warping factor different than the first warping factor and tuned to focus further analysis in a region of interest during a second part of the method, or wherein the linear prediction algorithm is a Laguerre linear predictor with a tunable warping parameter, further comprising employing a first warping factor during a first part of the method and, response to a predetermined event, employing a second warping factor different than the first warping factor and tuned to focus further analysis in a region of interest during a second part of the method (note that in claims 3 and 5, the predetermined event need not occur, and the second warping factor therefore need not be used. Nonetheless, for purposes of compact prosecution, these elements are found as indicated below).
den Brinker teaches that warped linear prediction and Laguerre linear prediction algorithms are known linear prediction schemes (Abstract). Each of these include the possibility of changing warping factors during analysis (page 25, left column, second paragraph - also see Fig. 9, describing two-stage mapping).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a warped linear predictor or a Laguerre linear predictor in the combination, since they are known alternatives to general linear prediction (den Brinker: Abstract). It also would have been obvious to tune the warping parameter during analysis to focus on a region of interest, for the purpose of obtaining a desired frequency mapping (den Brinker: page 25, left column, second paragraph. Note that in Javaid, an “all-pole” filter is used, which enables this tuning).

Response to Arguments
Applicant’s arguments filed 12/09/2021 have been fully considered. 
In response to the arguments regarding the claim objections, they are not persuasive. Even if the claims are understandable, objections can be directed to matters of form, grammar, etc., as is the case here.
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The “mathematical concept” abstract idea includes mathematical relationships, formulas or equations, and calculations (see MPEP 2106.04(a)(2)). There is no consideration for how “complex” the formulas and algorithms/calculations are. As for “determining a spectral characterization,” that is part of the abstract idea and not an additional element. Further, nothing is done with the spectral characterization, so as to practically apply it. Therefore, the claims remain rejected under 35 USC 101.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. The arguments do not clearly point out the patentable novelty which Applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, and do not show how the claims avoid such references or objections. The only argument is that the linear predictive coding or formants of Javaid are not a spectral characterization. This is not persuasive. The phrase “spectral characterization” is broad, described in the specification as referring to e.g. Fourier transformed data. Javaid specifically describes performing a Fourier transform, and formant frequencies refer to frequency bands, which are obtained from frequency domain data.
In response to the argument that the Office has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Further, the use of four or five references is not considered a “large” or “excessive” number of references.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791